DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-10, 12-14, 16-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) the mentally (or with pen and paper) performable steps of determining whether each QRS template in the current QRS template set is reliable; when the current QRS template set contains an unreliable QRS template, displaying information of the QRS template, wherein the information of the QRS template comprises a reliability determination result of the QRS template; determining a new QRS template set according to an operation performed by a user on the information of the current QRS template; performing arrhythmia analysis on the real-time electrocardiogram data by using the newly determined QRS template set, and outputting an arrhythmia analysis result of the electrocardiogram data in real time.   Such steps can be done by a trained cardiologist comparing portions of the incoming ECG data to a template and determining the extent that the template accurately reflects the actual cardiac status.  

This judicial exception is not integrated into a practical application because there are no improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)).  There is no improvement to the recited display screen, processor or memory (claim 14).  These additional elements are generic and perform in a conventional manner whether considered individually or in combination.  There is no application or use of the judicial exception to effect a particular treatment or prophylaxis for disease or medical condition, but merely diagnosis of a generic arrhythmia (see Vanda Memo).  The judicial exception is not applied with, or used by, a particular machine (see MPEP 2106.05(b)).  As previously stated, the display screen, processor and memory function in their usual capacity and are cited with a high level of generality. There is no transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), as data is acquired, processed and displayed as data.  There is no application or use of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to the electrocardiogram analysis environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo).  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of all the reasons already elaborated above.  The additional elements of acquiring a QRS template (note comments above regarding the treatment of acquiring a QRS template as either a mental step or an additional element) and real-time egm data (claim 1) and the additional elements of the display screen, processor and memory (claim 14), individually and in combination are all WURC in the art.  The applicant states that template matching methods are mainly used in current arrhythmia analysis systems (Background of Invention).  It is axiomatic that egm data must be acquired in order to analyze the egm data.  Collection of egm data has long been used to determine cardiac condition and the existence of arrhythmias.  Likewise, display screens, processors and memories 
	Claims 4-6, 8-10, 13 and 21 do not contain any additional elements.
	Regarding the generic human-machine interaction interface of claim 7, such means are considered to represent insignificant extra-solution activity as such interfaces function in a conventional manner and are WURC in the art as they allow humans to selectively control machine operation.  They are merely a necessary tool upon which the abstract idea is performed.  
	Regarding claim 12, the additional step of acquiring a QRS complex and morphological feature information is considered insignificant data gathering necessary in any practice of the abstract idea.
	Regarding claim 16, controlling the display screen to display a human-machine interaction interface is considered insignificant extra-solution activity that is only nominally related to the abstract idea.  The recited interfaces is generic and WURC in the electrocardiogram monitoring arts.  The display of arrhythmia analysis results would be required in any implementation of the abstract idea and is also WURC in the art.  It is also considered insignificant extra-solution activity.  Likewise, the use of a generic alarm to indicate an abnormal rhythm is considered insignificant extra-solution activity and is WURC in the electrocardiogram monitoring arts.  The alarm functions in the conventional manner by alerting medical personnel that abnormal activity has been detected.  

	Regarding claims 18 and 19, the additional step of acquiring historical egm data is considered insignificant data gathering as performance of the abstract idea requires such data input.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 5, 13, 14, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehendale et al. (Mehendale: Pub. No. 2009/0275850) in view of MacAdam et al. (MacAdam: Pub. No. 2004/0127805).
Regarding claim 1 (with parallel comments applying to related claim 14), Mehendale discloses a method for analyzing comprising: acquiring a QRS template set currently used for arrhythmia analysis (pars. 0033, 0040), wherein the current QRS template set comprises a plurality of QRS templates (Fig. 1, element 224; pars. 0045, 0048; one or more templates may be stored); determining whether each QRS template in the current QRS template set is reliable (pars. 0063, 0078; the degree to which the template matches); when the current QRS template set contains an unreliable QRS template, displaying information of the QRS template, wherein the information of the QRS template comprises a reliability determination result of the QRS template (Figs. 11A, 11B; matched/unmatched percentages); determining a new QRS template set according to an operation performed by a user on the information of the current QRS template (Fig. 12, create new template and modify match regions and related parameters; pars. 0107, 0108); and acquiring real-time electrocardiogram data (par. 0054).
While Mehendale broadly refers to ECG analysis and gives a specific example of using said analysis to determine how a subject’s heart rhythm is impacted by pharmaceutical drug use (par. 0003), he does not explicitly discuss performing arrhythmia analysis on the real-time electrocardiogram data by using the newly 
Regarding claims 5 and 18, MacAdam teaches that analysis of the electrocardiogram may include historical data (i.e., pre-recorded data; pars. 0043 and 0063).  It is taught that a user may select, as desired, between analysis of historical data or real-time data.  It would have thus been obvious to give the user of the Mehendale invention the freedom to choose historical data to improve system capability and flexibility (such as when it is not feasible to perform real-time analysis of remote patients).  It is noted that Mehendale allows for editing of templates at the user’s discretion (user creation of template configurations; pars. 0045, 0048, 0064).
Regarding claims 13 and 21, as discussed above, Mehendale discloses that the user may input template configurations if desired (i.e., edit).  The user may also determine that no further modification of the template is necessary (Fig. 5, elements 530, 535 and 545; par. 0064), effectively confirming that the template should remain unchanged.  The interface must inherently determine the type of operation performed in .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehendale et al. (Mehendale: Pub. No. 2009/0275850) in view of MacAdam et al. (MacAdam: Pub. No. 2004/0127805) as applied to claims 1, 5, 13, 14, 18 and 21 above, and further in view of Nielsen et al. (Nielsen: Pub. No. 2003/0120164).
Regarding claim 16, Mehendale and MacAdam do not explicitly discuss the use of an alarm apparatus to output a real-time alarm prompt about analysis results indicating abnormal rhythms.  Nielsen, however, discloses this common feature in a related system (see interface of Fig. 3 and par. 0071).  Such a feature is clearly desirable as it helps to ensure that any detected abnormalities are brought to the attention of the reviewer, thus enhancing patient safety and care.  To include such a feature in the system of Mehendale as further defined by MacAdam, would have therefore been considered a matter of obvious design.
Allowable Subject Matter
Claims 2, 11, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2 and 15, the recited “receiving a call operation when each QRS template in the current QRS template set is reliable” step was not considered WURC in the context of §101. 
The additional, not reasonably mentally performable, “popping up prompt window” display steps of claim 11 are considered significant extra-solution activity tied 
Regarding claim 20, the additional element of controlling the display screen to display as recited when a historical alarm list does not contain an alarm prompt about the same type of arrhythmia at a corresponding moment, is not considered WURC in the context of §101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Valiquette discloses a QRS detector with a self-training morphology template.  DuFault discloses constructing new templates in real-time.  Koyrakh discloses template validation and template quality monitoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
March 25, 2022